DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/2022 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 of U.S. Patent No. 10896807. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in the claimed method are being anticipated in by the system in Patent No. 10896807.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 of U.S. Patent No. 10607813. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations in the claimed method are being anticipated in by the system in Patent No. 10607813.

Current Application
PN US 10896807 B2
1. (Currently Amended) 
A method for plasma processing, the method comprising: 
applying, synchronously during the plurality of pulsing levels, an asymmetric periodic voltage waveform with a bias supply to affect a control of a plasma sheath voltage during each of the plurality of pulsing levels.



applying pulsed RF power to a plasma processing chamber with an excitation source at a plurality of pulsing levels each having a frequency and a duty cycle; and












10. (Currently Amended) A plasma processing system, the system comprising: 

a bias supply configured to apply and modify an asymmetric periodic voltage waveform to a substrate support to modify a plasma sheath voltage between the plasma and a substrate within a plasma processing chamber; and 
at least one controller configured to: 


applying pulsed RF power to a plasma processing chamber with an excitation source at a plurality of pulsing levels each having a frequency and a duty cycle; and 

applying, synchronously during the plurality of pulsing levels, an asymmetric periodic voltage waveform with a bias supply to affect a control of a plasma sheath voltage during each of the plurality of pulsing levels.




16. (Currently Amended) A non-transitory computer-readable medium comprising instructions stored thereon, for execution by a processor, or for configuring a field programmable gate array, to perform plasma processing, the instructions including instructions to: 
apply, synchronously during the plurality of pulsing levels, an asymmetric periodic voltage waveform with a bias supply to affect a control of a plasma sheath voltage during each of the plurality of pulsing levels.


apply pulsed RF power to a plasma processing chamber with an excitation source at a plurality of pulsing levels each having a frequency and a duty cycle; and 

6. A plasma processing system, the system comprising: 

a bias supply configured to apply and modify an asymmetric periodic voltage waveform to a substrate support to modify a plasma sheath voltage between the plasma and a substrate within a plasma processing chamber; and 
at least one controller configured to: 


synchronize the bias supply with an excitation source during a first processing step to produce a plasma sheath voltage while the excitation source is producing pulsed power with a first duty cycle; and 

synchronize the bias supply with the excitation source during a second processing step while the excitation source is producing pulsed power with a second duty cycle and apply the asymmetric periodic voltage waveform to produce a different magnitude of the plasma sheath voltage during the second processing step.




6. A plasma processing system, the system comprising: 

a bias supply configured to apply and modify an asymmetric periodic voltage waveform to a substrate support to modify a plasma sheath voltage between the plasma and a substrate within a plasma processing chamber; and 
at least one controller configured to: 


synchronize the bias supply with an excitation source during a first processing step to produce a plasma sheath voltage while the excitation source is producing pulsed power with a first duty cycle; and 

synchronize the bias supply with the excitation source during a second processing step while the excitation source is producing pulsed power with a second duty cycle and apply the asymmetric periodic voltage waveform to produce a different magnitude of the plasma sheath voltage during the second processing step.


6. A plasma processing system, the system comprising: 



a bias supply configured to apply and modify an asymmetric periodic voltage waveform to a substrate support to modify a plasma sheath voltage between the plasma and a substrate within a plasma processing chamber; and 
at least one controller configured to: 


synchronize the bias supply with an excitation source during a first processing step to produce a plasma sheath voltage while the excitation source is producing pulsed power with a first duty cycle; and 

synchronize the bias supply with the excitation source during a second processing step while the excitation source is producing pulsed power with a second duty cycle and apply the asymmetric periodic voltage waveform to produce a different magnitude of the plasma sheath voltage during the second processing step.





Current Application
PN US 10607813 B2
1. (Currently Amended) 
A method for plasma processing, the method comprising: 



applying, synchronously during the plurality of pulsing levels, an asymmetric periodic voltage waveform with a bias supply to affect a control of a plasma sheath voltage during each of the plurality of pulsing levels.






applying pulsed RF power to a plasma processing chamber with an excitation source at a plurality of pulsing levels each having a frequency and a duty cycle; and










5. A plasma processing system, the system comprising: 
a plasma processing chamber; 
an excitation source configured to apply power to the plasma processing chamber to produce a plasma in the plasma processing chamber; 
a bias supply configured to apply and modify an asymmetric periodic voltage waveform to a substrate support to modify a sheath voltage between the plasma and a substrate within the plasma processing chamber; 

at least one controller configured to synchronize operation of the excitation source and the bias supply during each of a plurality of processing steps, wherein the at least one controller is configured to: 
control the excitation source to apply power during a first processing step as continuous wave power; control the excitation source to apply power during a second processing step as pulsed power; and control the bias supply to produce a sheath voltage during the second processing step that is different in magnitude than the sheath voltage during the first processing step.

Claim 5 lacks:
The pulsed power having a duty cycle and a frequency, and being RF power.
It would have been obvious for one of ordinary skill in the art to have modified Claim 5 of PN 10607813 by implementing the pulsed power being RF power and the pulsed power having a duty cycle and a frequency since they are inherent to pulsed power in plasma processing.




Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claim(s) 2-9, 11-15, 17-21 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 2, the prior art fails to teach or suggest a/an method requiring:
wherein the asymmetric periodic voltage waveform is applied synchronously during the plurality of pulsing levels to produce a constant plasma sheath voltage that is a same magnitude for each of the plurality of pulsing levels, in combination with the other limitations of the claim.
With regards to claim 3, the prior art fails to teach or suggest a/an method requiring:
wherein the asymmetric periodic voltage waveform is applied synchronously during the plurality of pulsing levels to produce a time-varying plasma sheath voltage for one or more of the plurality of pulsing levels, in combination with the other limitations of the claim.
With regards to claim 4, the prior art fails to teach or suggest a/an method requiring:
wherein the asymmetric periodic voltage waveform is applied synchronously during the plurality of pulsing levels to produce a constant plasma sheath voltage that is a different magnitude for each of the plurality of pulsing levels, in combination with the other limitations of the claim.
With regards to claim 5, the prior art fails to teach or suggest a/an method requiring:
wherein the asymmetric periodic voltage waveform is applied synchronously during the plurality of pulsing levels to produce a time-varying plasma sheath voltage for one or more of the plurality of pulsing levels, in combination with the other limitations of the claim.
With regards to claim 6, the prior art fails to teach or suggest a/an method requiring:
wherein the asymmetric periodic voltage waveform is applied synchronously during the plurality of pulsing levels with a positive or negative time offset with respect to each of the plurality of pulsing levels, in combination with the other limitations of the claim.
With regards to claim 11, the prior art fails to teach or suggest a/an system requiring:
wherein the at least one controller is configured to control the bias supply to apply the asymmetric periodic voltage waveform synchronously during the plurality of pulsing levels to produce a constant plasma sheath voltage that is a same magnitude for each of the plurality of pulsing levels, in combination with the other limitations of the claim.
With regards to claim 12, the prior art fails to teach or suggest a/an system requiring:
wherein the at least one controller is configured to control the bias supply to apply the asymmetric periodic voltage waveform synchronously during the plurality of pulsing levels to produce a time- varying plasma sheath voltage for one or more of the plurality of pulsing levels, in combination with the other limitations of the claim.
With regards to claim 13, the prior art fails to teach or suggest a/an system requiring:
wherein the at least one controller is configured to control the bias supply to apply the asymmetric periodic voltage waveform synchronously during the plurality of pulsing levels to produce a constant plasma sheath voltage that is a different magnitude for each of the plurality of pulsing levels, in combination with the other limitations of the claim.
With regards to claim 14, the prior art fails to teach or suggest a/an system requiring:
wherein the at least one controller is configured to control the bias supply to apply the asymmetric periodic voltage waveform synchronously during the plurality of pulsing levels to produce a time- varying plasma sheath voltage for one or more of the plurality of pulsing levels, in combination with the other limitations of the claim.
With regards to claim 15, the prior art fails to teach or suggest a/an system requiring:
wherein the at least one controller is configured to control the bias supply to apply the asymmetric periodic voltage waveform synchronously during the plurality of pulsing levels with a positive or negative time offset with respect to each of the plurality of pulsing levels, in combination with the other limitations of the claim.
With regards to claim 17, the prior art fails to teach or suggest a/an non-transitory computer-readable medium requiring:
wherein the asymmetric periodic voltage waveform is applied synchronously during the plurality of pulsing levels to produce a constant plasma sheath voltage that is a same magnitude for each of the plurality of pulsing levels, in combination with the other limitations of the claim.
With regards to claim 18, the prior art fails to teach or suggest a/an non-transitory computer-readable medium requiring:
wherein the asymmetric periodic voltage waveform is applied synchronously during the plurality of pulsing levels to produce a time-varying plasma sheath voltage for one or more of the plurality of pulsing levels, in combination with the other limitations of the claim.
With regards to claim 19, the prior art fails to teach or suggest a/an non-transitory computer-readable medium requiring:
wherein the asymmetric periodic voltage waveform is applied synchronously during the plurality of pulsing levels to produce a constant plasma sheath voltage that is a different magnitude for each of the plurality of pulsing levels, in combination with the other limitations of the claim.
With regards to claim 20, the prior art fails to teach or suggest a/an non-transitory computer-readable medium requiring:
wherein the asymmetric periodic voltage waveform is applied synchronously during the plurality of pulsing levels to produce a time-varying plasma sheath voltage for one or more of the plurality of pulsing levels, in combination with the other limitations of the claim.
With regards to claim 21, the prior art fails to teach or suggest a/an non-transitory computer-readable medium requiring:
wherein the asymmetric periodic voltage waveform is applied synchronously during the plurality of pulsing levels with a positive or negative time offset with respect to each of the plurality of pulsing levels, in combination with the other limitations of the claim.
With regards to claim(s) 7, 8, 9,  it/they would be allowable in virtue of dependency.


	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/Primary Examiner, Art Unit 2896